Title: To James Madison from Asher Robbins, 1 July 1803
From: Robbins, Asher
To: Madison, James


Sir.
Newport. 1 July. 1803.
Your letter of the 10th. ult. was duly recd. The fact you state & rely on, is important; and the objections suggested by it, are perhaps conclusive; they certainly are very ably stated. I find the fact, on enquiry, to have happened as follows. Antecedent to the war, Mr. Giles Hosier of this town, was part owner & master of a certain Vessel. A House at Pool in England, were the other part owners. Hosier finding this Eldred, a promising Lad, made him his mate. At length, quitting the seas himself, & selling to the other part owners, he put Eldred in master & sent the Vessel to England; recommending Eldred, to the notice of this House as a capable & trusty young man. The consequence was, that they continued him in their employ in the Mediterranean Trade. The war afterwards commenced, & Eldred still continued to command this Vessel in this Trade. He was then a young man without property, with a mother & Sisters to support, & this employ his only resource.
If these circumstances, would affect the conclusions you deduce from the fact, they can all be proved.
But I would beg leave to suggest, some doubts as to your Conclusions. As to the first—I take it that the Statute, to which you allude, in the Brittish System of navigation Laws, viz the Statute requiring that the master & three fourths of the Seamen, should be Brittish subjects, did not pass ’till long after the American war. This Statute, is stat. 33 Geo. 3 c. 68. At the time in question there was no statute requiring the master to be a Brittish subject.
I take it that even now a Brittish owner, may employ a foreign master, & the only consequence would be, that his Vessel would not be entitled to the privileges of a Brittish Vessel. She would still be called a Brittish Vessel.
Further—Had there been such a statute existing in the American war it would, have been a thing of course to consider Eldred as a Brittish subject. Untill the recognition of our Independence, which was at the conclusion of the war, all our Citizens, were deemed Brittish subjects.
As to the second conclusion—I must also beg leave to question whether the fact, be proof, that Eldred renounced the American Confederacy & elected the side of Brittain. Is it not merely a circumstance of presumption? susceptible of explanation, as all presumptions are. If so I trust it may be satisfactorily shewn, that he intended no such renunciation, no such election. This War found him in that employ. It was not the occasion of his going into it. His motive for continuance in it, was personal, not political. The language of all his letters to his family here, from the time of his going abroad to the present time, evince, that he uniformly considered this & not England, as his Country. He held the same language in England. During the late European war, he was repeatedly & openly in France. Other circumstances of the like import exist & might be proved.
But should it be conceded, that it is competent for Eldred to shew that he did not renounce this Country; It is doubtless material, still, to enquire, whether this Country did not renounce him.
The Legislature of this State, passed two Acts, & only two affecting this Question. One commonly called the Act of Proscription, in Octr 1775. The Other, the Act of Confiscation, in 1779. These Acts operated upon persons, named & described therein. They were those—Who abandoned the Country after the 19th. Apl. 1775.—Who, adhered the Brittish Fleets and armies—and who aided in that Cause. Eldred is not named, nor within any of the descriptions of those acts. I do not transmit copies of them, because they have heretofore been transmitted to your Department, & doubtless are still there. I conceive that Eldred might inherit, or purchase & hold lands & exercise all the rights of a Citizen here, those acts notwithstanding. I am confident those rights would not be questioned, or if they were, that they would not be denied by our Courts. The fact on which you have formed your opinion, can not other wise be controverted, than is herein stated. No laws of this State exist specially defining the Effects of the revolution, on the rights of Citizenship, other than those referred to. If neither of these, nor any considerations mentioned, have force to affect the Opinion you entertain, it will be needless to trouble You, or to put Capt Eldred to the expence of the particular proofs; & he must bear his loss, great as it will be, in the best manner he can.
If however you should think the proof of the Case as herein stated, would entitle him to be owned by our Government, the proof shall be transmitted. Will you please advise me? I am, with the most perfect esteem Your most obed Ser.
Asher Robbins
 

   
   RC (DNA: RG 59, ML); FC (NjP: Crane Collection); FC (DLC: Causten-Pickett Papers, box 68). RC docketed by Wagner.



   
   Robbins was mistaken on two counts. The statute cited refers to Welsh courts, not British navigation, and the regulation requiring the master and three-quarters of the crew to be British subjects was passed in 1660 as sections 6 and 7 of “An Act for the Encouraging and Increasing of Shipping and Navigation,” 12 Car. 2, c. 18. This policy was reversed in 1793 for the duration of the war with France, allowing three-quarters of the crew to be foreigners, 33 Geo. 3, c. 26 (Ruffhead, Statutes at Large, 3:182–83, 16:308, 438).



   
   “An Act for the Punishment of Persons who shall be found guilty of holding a traiterous Correspondence with the Ministry of Great-Britain … or of supplying the ministerial Army or Navy …” (Rhode Island [Colony] Session Laws, October 1775 [Providence, 1775; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 14423], pp. 160–62).



   
   “An Act for the confiscating the Estates of certain Persons therein described” (Rhode Island Session Laws, October 1779 [Providence, 1779; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 16492], pp. 24–28).


